 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ROBERT C. TURNER,                                  No. 2:18-cv-2672 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CA DEP’T CORRS. & REHAB., et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 29, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. In a document filed June 13, 2019

23   entitled “Motion to Dismiss,” plaintiff states that he does not object to the findings and

24   recommendations and wishes to dismiss the claims identified by the magistrate judge.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                         1
 1              1. The findings and recommendations filed May 29, 2019 (ECF No. 15) are ADOPTED
 2   in full;
 3              2. All claims in the complaint except the Eighth Amendment deliberate indifference
 4   claims against defendants Anderson, Church, and Adams are DISMISSED;
 5              3. Defendants California Department of Corrections and Rehabilitation and Bajwa are
 6   DISMISSED;
 7              4. Plaintiff’s motion to dismiss (ECF No. 16) is DENIED as moot.
 8              5. This action shall proceed on Plaintiff’s remaining claims.
 9              IT IS SO ORDERED.
10   Dated: July 2, 2019
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                          2
